Although I dissented in the case of Mitchell v. ConsolidatedSchool Dist. No. 201, 17 Wash. 2d 61, 135 P.2d 79, and am still of the opinion that this court reached an unfortunate result in that case, I agree with the author of the foregoing opinion that the Mitchell case governs the constitutional questions presented in the instant case. It is, therefore, our duty as judges to apply it in deciding this cause.
For that reason, I concur in the foregoing opinion.
JEFFERS, C.J., concurs with ROBINSON, J.
BEALS and MALLERY, JJ., dissent.
HILL, J., did not participate.
August 8, 1949. Petition for rehearing denied.